Title: From Thomas Jefferson to John Adams, 28 February 1787
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Feb. 28. 1787.

The inclosed letter is come to hand since I had the honour of addressing you last. Will you be so good as to forward a copy to Mr. Jay? The assembly of Notables is held to secrecy, so that little transpires and this floats among so much incertain matter that we know not what can be depended on.80. millions more of annual revenue and provincial assemblies are the certain objects. The giving to the protestants a civil state will be effected without recurrence to the Notables. I am now in the moment of my departure and have therefore only time to add assurances of the esteem & respect with which I have the honor to be Dear Sir your most obedient humble servt.,

Th: Jefferson

